DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one processor configured to … in Claim 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caviedes et al. (US 2016/0353058 A1) in view of Leung et al. (US 2017/0054777 A1).
Regarding Claim 1, Caviedes teaches or suggests a method performed by a first terminal (Fig.3: the first domain 302 and [0029]: The first domain 302 is for the local device) in a wireless ([0061]: The communication package 6 enables wireless and/or wired communications for the transfer of data to and from the computing device 100) communication system, the method comprising: 

    PNG
    media_image1.png
    469
    705
    media_image1.png
    Greyscale

identifying capabilities of the first terminal connected to at least one component device (Fig.7 and [0047]-[0048]: FIG. 7 is a more detailed hardware block diagram of a first 701, second 702, and possible additional devices 703 suitable for use in the interactions, operations and functions described above … As shown in this example, there is a primary image sensor 712 to capture high resolution images. This is augmented by a second lower resolution infrared image sensor 722 on one side of the primary sensor and a third lower resolution infrared image sensor 724 on the other side of the primary sensor.  The camera 712 is interpreted as the component device); 

    PNG
    media_image2.png
    635
    470
    media_image2.png
    Greyscale

establishing, (Fig.5: 506: Video session establish) associated with an augmented reality (AR) service ([0014]: More advanced visualization modes and special effects may also be added such as hiding or substituting backgrounds, adding content, providing, augmented reality effects, etc.) depending on the nature of the first terminal ([0042]: The video session may be established in any of a variety of different ways depending on the nature of the devices and the communication link and protocols between them) 
performing pre-processing on three-dimensional (3D) media data acquired by the at least one component device ([0048]: The ISP may also provide compression, format conversion and other functions, depending on the particular implementation.  [0058]: The 3D video may be transmitted in any desired way, depending on the video quality and the communications interface. Broadcast and transmission standards have been established for 3D video. Alternatively, there is a 3DZ Tile format that provides some depth information with less data than genuine 3D video. The data may also be sent as 2D video plus metadata to carry the depth information. This requires even less data.  Caviedes teaches format conversion or using metadata in order to reduce size of data to be transmitted); and 
transmitting, to a second terminal, the pre-processed 3D media data ([0058]).
Caviedes does not explicitly recite the establishing the session is via a server and based on the capabilities of the first terminal.
Leung teaches Digital video and audio capabilities can be incorporated into a wide range of devices, including digital televisions, digital direct broadcast systems, wireless broadcast systems, personal digital assistants (PDAs), laptop or desktop computers, digital cameras, digital recording devices, digital media players, video gaming devices, video game consoles, cellular or satellite radio telephones, video teleconferencing devices, and the like ([0003]).

    PNG
    media_image3.png
    347
    450
    media_image3.png
    Greyscale

Leung further discloses The conference architecture 100 includes terminals 110A-D and the centralized processor 125. In some aspects, the centralized processor 125 may comprise a server or a conference bridge provider ([0059]).  Leung discloses At block 905 a terminal (e.g., terminal 110A of FIG. 5) may transmit a first or offer message to two or more devices for establishing a conference. The first message may include a list of codec capabilities supported by the terminal ([0148]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Leung into that of Caviedes and include the limitation of establishing, via a server (Leung Fig.1: all communications are through the server 125), a session associated with an augmented reality (AR) service based on the capabilities of the first terminal in order to support multi-stream video, at least two video contents (e.g., one main and one presentation), multi-stream audio, at least 2 audio contents, as well as other additional capabilities as taught by Leung ([0058]).

Regarding Claim 2, Caviedes modified by Leung further discloses wherein a type of the session and a configuration of the session are identified based on the capabilities of the first terminal (Caviedes ([0042]: The video session may be established in any of a variety of different ways depending on the nature of the devices and the communication link and protocols between them.  Leung Fig.6 step 610: the first device receives one of selections provided by the first device from the second device).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 3, Caviedes discloses wherein the pre-processing includes a format conversion ([0048]: The ISP may also provide compression, format conversion and other functions, depending on the particular implementation.  Also see [0058]).

Regarding Claim 4, Leung discloses further comprising: communicating with the server to establish the session ([0152]: the initiator terminal (e.g., terminal 110A of FIGS. 2 and 3) may establish a conference data session in one or more of the centralized or decentralized architectures e.g., 100, 200, 300, 400, and 500 discussed above, as well as in other multicast, single source multicast, and multi-unicast scenarios.  See Fig.1 and Fig.4/5).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 5, Caviedes teaches or suggests wherein a format associated with the 3D media data is determined during the establishment of the session ([0048], [0058] and [0045]: According to the established video session device B sends 2D or 3D video to device A at 608).

Regarding Claim 6, Caviedes discloses wherein the AR service includes an AR call between the first terminal and the second terminal ([0014]: This renders the conference more appealing and gives a sense of being more real. More advanced visualization modes and special effects may also be added such as hiding or substituting backgrounds, adding content, providing, augmented reality effects, etc.  [0024]: In this way the devices support a two-way video conference).

Regarding Claim 7, Caviedes discloses wherein the pre-processed 3D media data is encoded before being transmitted to the second terminal ([0048]: The ISP may also provide compression, format conversion and other functions, depending on the particular implementation. [0062]: The cameras 32 are coupled to an image processing chip 3 to perform format conversion, coding and decoding, noise reduction and 3D mapping as described herein).

Regarding Claim 8, Caviedes discloses wherein the at least one component device includes a camera (Fig.1: camera 102 or Fig.7 Camera 112).

Regarding Claim 9, Caviedes discloses wherein the 3D media data is transmitted in real-time ([0069]: Some embodiments pertain to a method that includes synthesizing a two-dimensional (2D) video sequence in real time with a first view from a video image sequence with depth captured by a first device, providing the 2D video sequence with the first view to a second device in real time, receiving a command from the second device to change a view of the 2D video sequence as the video sequence is rendered, changing the view of the 2D video sequence as it is rendered to a 2D video sequence with a second view, and providing the 2D video sequence with the second view to the second device in real time).

Regarding Claim 10, Caviedes discloses a method performed by a second terminal (Fig.3: the first domain 306) in a wireless communication system, the method comprising: 
identifying capabilities of the second terminal connected to at least one component device (Fig.7 and [0047]-[0048]: FIG. 7 is a more detailed hardware block diagram of a first 701, second 702, and possible additional devices 703 suitable for use in the interactions, operations and functions described above … As shown in this example, there is a primary image sensor 712 to capture high resolution images. This is augmented by a second lower resolution infrared image sensor 722 on one side of the primary sensor and a third lower resolution infrared image sensor 724 on the other side of the primary sensor.  The camera 712 is interpreted as the component device); 
establishing, (Fig.5: 506: Video session establish) associated with an augmented reality (AR) service ([0014]: More advanced visualization modes and special effects may also be added such as hiding or substituting backgrounds, adding content, providing, augmented reality effects, etc.) depending on the nature of the second terminal ([0042]: The video session may be established in any of a variety of different ways depending on the nature of the devices and the communication link and protocols between them) depending on the nature of the first terminal ([0042]: The video session may be established in any of a variety of different ways depending on the nature of the devices and the communication link and protocols between them) 
receiving, from a first terminal, three-dimensional (3D) media data ([0058]: The 3D video may be transmitted in any desired way, depending on the video quality and the communications interface. Also see Fig.3); 
performing post-processing on the 3D media data ([0062]: The cameras 32 are coupled to an image processing chip 3 to perform format conversion, coding and decoding, noise reduction and 3D mapping as described herein); and 
rendering the post-processed 3D media data on the second terminal (Fig.3).
Caviedes does not explicitly recite the establishing the session is via a server and based on the capabilities of the second terminal.
Leung teaches Digital video and audio capabilities can be incorporated into a wide range of devices, including digital televisions, digital direct broadcast systems, wireless broadcast systems, personal digital assistants (PDAs), laptop or desktop computers, digital cameras, digital recording devices, digital media players, video gaming devices, video game consoles, cellular or satellite radio telephones, video teleconferencing devices, and the like ([0003]).

    PNG
    media_image3.png
    347
    450
    media_image3.png
    Greyscale

Leung further discloses The conference architecture 100 includes terminals 110A-D and the centralized processor 125. In some aspects, the centralized processor 125 may comprise a server or a conference bridge provider ([0059]).  Leung discloses At block 905 a terminal (e.g., terminal 110A of FIG. 5) may transmit a first or offer message to two or more devices for establishing a conference. The first message may include a list of codec capabilities supported by the terminal ([0148]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Leung into that of Caviedes and include the limitation of establishing, via a server (Leung Fig.1: all communications are through the server 125), a session associated with an augmented reality (AR) service based on the capabilities of the second terminal in order to support multi-stream video, at least two video contents (e.g., one main and one presentation), multi-stream audio, at least 2 audio contents, as well as other additional capabilities as taught by Leung ([0058]).

Regarding Claim 11, Caviedes modified by Leung further discloses wherein a type of the session and a configuration of the session are identified based on the capabilities of the second terminal (Caviedes ([0042]: The video session may be established in any of a variety of different ways depending on the nature of the devices and the communication link and protocols between them.  Leung Fig.6 step 610: the first device receives one of selections provided by the first device from the second device).  The same reason to combine as taught in Claim 10 is incorporated herein.

Regarding Claim 12, Caviedes discloses wherein the post-processing includes a format conversion ([0048]: The ISP may also provide compression, format conversion and other functions, depending on the particular implementation and [0062]: The cameras 32 are coupled to an image processing chip 3 to perform format conversion, coding and decoding, noise reduction and 3D mapping as described herein).

Regarding Claim 13, Leung discloses further comprising: communicating with the server to establish the session ([0152]: the initiator terminal (e.g., terminal 110A of FIGS. 2 and 3) may establish a conference data session in one or more of the centralized or decentralized architectures e.g., 100, 200, 300, 400, and 500 discussed above, as well as in other multicast, single source multicast, and multi-unicast scenarios.  See Fig.1 and Fig.4/5).  The same reason to combine as taught in Claim 10 is incorporated herein.

Regarding Claim 14, Caviedes teaches or suggests wherein a format associated with the 3D media data is determined during the establishment of the session ([0048], [0058] and [0045]: According to the established video session device B sends 2D or 3D video to device A at 608).

Regarding Claim 15, Caviedes discloses wherein the AR service includes an AR call between the first terminal and the second terminal ([0014]: This renders the conference more appealing and gives a sense of being more real. More advanced visualization modes and special effects may also be added such as hiding or substituting backgrounds, adding content, providing, augmented reality effects, etc.  [0024]: In this way the devices support a two-way video conference).

Regarding Claim 16, Caviedes teaches or suggests wherein the post-processed 3D media data is decoded before the rendering ([0048]: The ISP may also provide compression, format conversion and other functions, depending on the particular implementation and [0062]: The cameras 32 are coupled to an image processing chip 3 to perform format conversion, coding and decoding, noise reduction and 3D mapping as described herein.  The Examiner takes Official Notices that before the effective filing date of the claimed invention, a skilled person would have recognized that encoding/decoding or compression/decompression usually runs in pair between sender and rendering follows decoding after receiving image data at a receiver side).

Regarding Claim 17, Caviedes discloses Caviedes discloses wherein the at least one component device includes a camera (Fig.1: camera 102 or Fig.7 Camera 112).

Regarding Claim 18, Caviedes discloses wherein the 3D media data is received in real-time ([0069]: Some embodiments pertain to a method that includes synthesizing a two-dimensional (2D) video sequence in real time with a first view from a video image sequence with depth captured by a first device, providing the 2D video sequence with the first view to a second device in real time, receiving a command from the second device to change a view of the 2D video sequence as the video sequence is rendered, changing the view of the 2D video sequence as it is rendered to a 2D video sequence with a second view, and providing the 2D video sequence with the second view to the second device in real time).

Regarding Claims 19 and 20, Claims 19 and 20 are in similar scopes to Claims 1 and 19 except in the format of “system”.  Caviedes modified by Leung discloses a transceiver (Caviedes Fig.7: TX138 and RX 740.  Caviedes does not recite a transceiver.  However the Examiner takes Official Notice that replacing a pair of TX and RX with a transceiver had been a known practice before the effective filing data.  Also see Leung: Fig.1A: transceiver 130, see [0060]: FIG. 1A illustrates various components that may be utilized in a terminal 110A-D that may be employed within the conference architectures disclosed herein. In some aspects, the terminals 110A-D may each comprise one or more of a processor 115, a receiver 120, a transmitter 125, a transceiver 130, an antenna 135, a memory 140, a database 145, and a user interface 150) and a at least one processor (Caviedes Fig.7: ISP 716 and Leung Fig.1A). Therefore the rejections to Claims 1 and 10 are also applied to Claims 19 and 20.

    PNG
    media_image4.png
    402
    612
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oyman (US 2013/0275615 A1) discloses establishing an RTSP (Real-Time Streaming Protocol) session and capability negotiations with a PSS server (Packet Switched Streaming) in a video conference application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613